FMI Large Cap Fund FMIHX Quarter-End Positions 12/31/2009 CUSIP SYMBOL SECURITY DESCRIPTION SHARES HELD PRICE MARKET VALUE WEIGHT 88579Y101 MMM 3M CO 4.85% G1151C101 ACN ACCENTURE PLC IRELAND 4.49% AXP AMERICAN EXPRESS CO 0.03% ADP AUTOMATIC DATA PROCESSING INC 0.04% BK BANK OF NEW YORK MELLON CORP 4.72% BRK/B BERKSHIRE HATHAWAY INC - CL B 4.10% BP BP PLC 4.76% 14149Y108 CAH CARDINAL HEALTH INC 2.50% 14170T101 CFN CAREFUSION CORP 1.72% CTAS CINTAS CORP 3.52% G2554F105 COV COVIDIEN PLC 3.56% XRAY DENTSPLY INTL INC NEW 3.50% 25243Q205 DEO DIAGEO P L C 4.28% GWW GRAINGER W W INC 2.76% KMB KIMBERLY CLARK CORP 3.71% MHP MCGRAW HILL COS INC 3.23% NSRGY NESTLE S A 3.91% ROK ROCKWELL AUTOMATION INC 2.92% SLB SCHLUMBERGER LTD 2.20% SYY SYSCO CORP 4.11% TWX TIME WARNER INC 3.76% H8912P106 TEL TYCO ELECTRONICS LTD SWITZERLD 3.97% H89128104 TYC TYCO INTERNATIONAL LTD 3.90% UPS UNITED PARCEL SERVICE INC 3.80% WMT WAL MART STORES INC 4.83% CASH EQUIVALENTS 8.06%
